Citation Nr: 1521730	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-28 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to nonservice-connected disability pension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, to include as due to IgA vaccination in service and claimed as secondary to heat related illness.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for a digestive condition.

5.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990 and from February 1991 to March 1991.

This case comes before the Board of Veterans Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On a VA Form 9 dated September 2009 as well as a VA Form 9 dated April 2012, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In a subsequent VA Form 9 dated May 2012, the Veteran requested a hearing before a VLJ at the VA Central Office in Washington, DC.  However, in a statement dated March 2015, the Veteran requested a videoconference hearing before a VLJ at the RO.  A review of the record reveals that the Veteran has not yet been rescheduled for a videoconference hearing.    

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Additionally, electronic hearings known as videoconference hearings may be scheduled when suitable facilities and equipment are available.  38 C.F.R. §20.700(e) (2014).  In the present appeal, neither the Veteran, nor his representative, has withdrawn the request for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the Oakland, California RO.  The Veteran and his representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




